On the 5th day of March, 1999, the petitioner, Michael L. Bennett, was indefinitely suspended from the practice of law in Kansas, to be effective from February 1,1997. In re Bennett, 266 Kan 1081, 975 P.2d 262 (1999).
On the 14th day of April, 2000, Mr. Bennett filed a petition with this court for reinstatement to the practice of law in Kansas. The petition was referred to the Disciplinary Administrator for consideration by the Kansas Board for Discipline of Attorneys, pursuant to Supreme Court Rule 219 (2000 Kan. Ct. R. Annot. 274). On November 8, 2000, a hearing was held before a panel of the disciplinary board in the office of the Disciplinary Administrator, Topeka, Kansas.
On December 15, 2000, the panel filed its report setting out the circumstances leading to Mr. Bennett’s suspension, a summary of the evidence presented, and the panel’s findings and recommendations. The panel unanimously recommended that Mr. Bennett’s petition for reinstatement to the practice of law in Kansas be granted. The panel further recommended that Mr. Bennett’s reinstatement be conditioned upon his completing the remaining ethics hour of continuing legal education that was due on June 30, 2000. Since the panel report recommends reinstatement, no response is required by petitioner, and, pursuant to Supreme Court Rule 219(d), the matter is deemed submitted for consideration by this court.
The court, after carefully considering the record, accepts the findings and recommendations of the panel that petitioner be reinstated to the practice of law in Kansas.
It Is Therefore Ordered that Michael L. Bennett be reinstated to the practice of law in the State of Kansas conditioned upon his successful completion of the remaining ethics hour of *524continuing legal education that was due June 30, 2000. Upon the report to the Clerk of the Appellate Courts that petitioner has completed the remaining ethics hour of continuing legal education due June 30, 2000, the clerk is directed to enter petitioner’s name upon the roster of attorneys engaged in the practice of law in Kansas.
Effective this 12th day of January, 2001.
It Is Further Ordered that this order shall be published in the official Kansas Reports.